IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT KNOXVILLE                 FILED
                                JUNE 1997 SESSION
                                                                October 1, 1997

                                                               Cecil Crowson, Jr.
                                                               Appellate C ourt Clerk
WILLIAM DAVID CLAPP,              )
                                  )
             Appellant,           )    No. 03C01-9605-CC-00193
                                  )
                                  )    Sullivan County
v.                                )
                                  )     Honorable Frank L. Slaughter, Judge
                                  )
STATE OF TENNESSEE,               )     (Post-Conviction)
                                  )
             Appellee.            )


For the Appellant:                     For the Appellee:

William David Clapp, Pro Se            Charles W. Burson
Reg. No. 04405-084                     Attorney General of Tennessee
P.O. Box 4000 Knox-A                          and
Manchester, KY 40962-4000              Sarah M. Branch
  (AT TRIAL & ON APPEAL)               Assistant Attorney General of Tennessee
                                       450 James Robertson Parkway
Kenneth F. Irvine, Jr.                 Nashville, TN 37243-0493
606 W. Main Street, Suite 350
P.O. Box 84                            H. Greeley Welles, Jr.
Knoxville, TN 37901-0084               District Attorney General
  (ON APPEAL)                                  and
                                       Barry P. Staubus
                                       Assistant District Attorney General
                                       P.O. Box 526
                                       Blountville, TN 37617-0526




OPINION FILED:____________________


AFFIRMED

Joseph M. Tipton
Judge
                                       OPINION



              The petitioner, William David Clapp, appeals as of right from the Sullivan

County Criminal Court’s dismissal of his petition for post-conviction relief. The trial

court dismissed the petition, concluding that it was barred by the statute of limitations.

We affirm the judgment of the trial court.



              The petitioner collaterally challenges convictions he received in 1978 and

1980 as the result of guilty pleas. He filed the present petition for post-conviction relief

March 4, 1996. He argues that his petition was filed timely under the 1995 Post-

Conviction Procedure Act. However, in Arnold Carter v. State, No. 03-S-01-9612-CR-

00117, Monroe County (Tenn. Sept. 8, 1997) (for publication), our supreme court held

that the 1995 Act did not reinstate a filing period for post-conviction cases relative to

convictions for which the former three-year post-conviction statute of limitations had

already run. The judgment of the trial court is affirmed.




                                                  Joseph M. Tipton, Judge



CONCUR:




John H. Peay, Judge




Curwood Witt, Judge




                                              2